This is an appeal by writ of error from a judgment in a district court of Dallas county, on a review of the final account of an administrator in the probate court of Dallas county. This trial was on an appeal duly perfected to the district court of Dallas county, from a judgment of the county court, reviewing the administrator's report on an estate pending in the county court.
The case was tried to a jury and a verdict rendered on which the district court entered the judgment appealed from. The judgment was entered in response to a motion filed by plaintiff in error for *Page 827 
judgment on findings of the jury, and followed the verdict of the jury.
Appellant perfected a writ of error and here complains of only one item in the judgment, to wit, that of an allowance of $250 as an attorney fee. There is no statement of facts and no assignments of error and, in such a situation, we cannot review plaintiff in error's complaint that the attorney fee should have been for $500, instead of the $250 awarded by the jury.
The judgment therefore must be affirmed, and it is so ordered.
Affirmed.